Case 2:17-cv-07639-SJO-KS Document 573 Filed 12/11/19 Page 1 of 3 Page ID #:24582




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com
    5 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    6 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor
    7 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    8 Facsimile:   (213) 687-3702
    9 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   10 GRANT T. RICE (admitted pro hac vice)
      rice@fr.com
   11 FISH & RICHARDSON P.C.
      12390 El Camino Real
   12 San Diego, CA 92130
      Telephone: (858) 678-5070
   13 Facsimile:  (858) 678-5099
   14 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   15
                           UNITED STATES DISTRICT COURT
   16
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   17
   18 JUNO THERAPEUTICS, INC.,                 Case No. 2:17-cv-7639-SJO-KS
      MEMORIAL SLOAN KETTERING
   19 CANCER CENTER, AND SLOAN                 CERTIFICATE OF SERVICE
      KETTERING INSTITUTE FOR
   20 CANCER RESEARCH,
   21              Plaintiffs,
   22        vs.
   23 KITE PHARMA, INC.,
   24              Defendant.
   25
        AND RELATED COUNTERCLAIMS
   26
   27
   28


                                    CERTIFICATE OF SERVICE
Case 2:17-cv-07639-SJO-KS Document 573 Filed 12/11/19 Page 2 of 3 Page ID #:24583




    1                            CERTIFICATE OF SERVICE
    2        I certify that, on December 11, 2019, I filed using the Court’s ECF system the
    3 documents titled:
    4        •      Kite Pharma, Inc.’s Memorandum of Points and Authorities in Support
    5               of Its Ex Parte Application to Strike Untimely and Unreliable Opinions
    6               of Dr. Ryan Sullivan [Filed Under Seal Pursuant to Order of the Court
    7               Dated December 4, 2019] (ECF No. 571)
    8        •      Exhibit 1 in Support of Kite Pharma, Inc.’s Memorandum of Points and
    9               Authorities in Support of Its Ex Parte Application to Strike Untimely
   10               and Unreliable Opinions of Dr. Ryan Sullivan [Filed Under Seal
   11               Pursuant to Order of the Court Dated December 4, 2019] (ECF No.
   12               571-1)
   13        •      Kite Pharma, Inc.’s Opposition to Ex Parte Application to Exclude
   14               Testimony from Dr. Schuetz [Filed Under Seal Pursuant to Order of the
   15               Court Dated December 4, 2019] (ECF No. 572)
   16        •      Exhibit 3 in Support of Kite Pharma, Inc.’s Opposition to Ex Parte
   17               Application to Exclude Testimony from Dr. Schuetz [Filed Under Seal
   18               Pursuant to Order of the Court Dated December 4, 2019] (ECF No.
   19               572-1)
   20        These documents and a copy of the Notice of Electronic Filings generated by
   21 these filings will be served pursuant to L.R. 5-3.1.2 and L.R. 79-5.3 on this day
   22 upon the following counsel of record for Plaintiffs by e-mail:
   23                                       Morgan Chu
                                         Alan J. Heinrich
   24                                   Elizabeth C. Tuan
                                       Juno-Kite@irell.com
   25                                  Irell & Manella LLP
                                     1800 Avenue of the Stars
   26                                Los Angeles, CA 90067
   27
   28

                                                 -1-
                                       CERTIFICATE OF SERVICE
Case 2:17-cv-07639-SJO-KS Document 573 Filed 12/11/19 Page 3 of 3 Page ID #:24584




    1 DATED: December 11, 2019
    2
    3
    4                                           /s/ Vincent Ling
                                            VINCENT LING
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             -2-
                                    CERTIFICATE OF SERVICE
